PROYOSTY, J.
A. J. Puller, through whom the parties to this suit claim title, acquired from the government, in 1854, the S. E. -ü of S. W. % of section 12, and all of section 13, except the E. % of the S. E.
The property sold at tax sale in February, 1881, to one Green for the delinquent taxes of 1S7S and 1879, assessed to W. H. Puller.
A. J. Puller made an attempt at redeeming the property, but would not offer more than the taxes and costs, whereas Green demanded, in addition, the penalties, and a certain surplus which he had paid at the sale; the property having been adjudicated to the highest bidder, as was then required to be done. A. J. Puller and his two sons, R. J. and W. H. Puller, then lived on the property, and continued to do so. In June of the following year (1882) Green sold a part of the property to R. J. Puller, and in February, .1883, he sold the remainder to W. H. Puller. These two purchasers continued to live on the property until their death, a few years before the filing of this suit, and their representatives have contin*849ued in possession. A. J. Fuller moved off oí it more tlian 18 years before the filing of this suit, thereby, so far as the record shows, abandoning and relinquishing all pretensions to it, if any he continued to have after the failure of his attempt at redemption.
The present suit is brought by the children and grandchildren of A. J. Fuller, other than W. H. and R. J. Fuller, against the widows and heirs of R. J. and W. H. Fuller, and also against Green, to do away with the tax sale and recover the shares of the plaintiffs in the property.
It is alleged that Green was the brother-in-law of W. H. Fuller, and that in purchasing at the tax sale he was simply acting for his brother-in-law and that, in consequence, the pretended tax sale was not in reality a sale, but merely a payment of the taxes.
It suffices to say, on this ground, that it is refuted by the testimony.
The attempt at redemption herein above referred to is relied on as a redemption; but manifestly it was not such, since the full amount required for redemption was not tendered, and since, moreover, nothing shows that a formal tender was made.
The tax sale is impugned on the ground that the assessment under which it was made was in the name of W. H. Fuller, instead of A. J. Fuller. This ground is barred by the, prescription of three years pleaded by defendant.
The reason for making Green a party to the suit is that 40 acres of the land in dispute, namely, the S. W. % of the S. E. % of section 13, is not included in either of his acts of sale to the Fullers. Green, in his answer, says, that the sale to W. H. Fuller was intended to include the entire remainder of the land after the sale to R. J. Fuller. Be this as it may, the plaintiffs have no interest in the matter, since whatever interest was ever possessed by A. J. Fuller, from whom they pretend to have acquired by inheritance, was transferred by the tax sale.
Judgment affirmed.